Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 8/13/2021 has been received and claims 1-26 are pending.
Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2020.

Claim Objections
Claims 16-26 are objected to because of the following informalities:  
in line 16 of Claim 16, insert --the-- before “form”;
in line 3 of Claim 18, delete “which is”;
in line 4 of Claim 18, delete “into” and insert --to--;
in line 3 of Claim 19, delete “which is”;
in line 4 of Claim 19, delete “into” and insert --to--;
in line 3 of Claim 20, delete “which is”;
in line 4 of Claim 20, delete “into” and insert --to--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in Claim 16 there is no written description support for the limitation that “at least one ventilation line [is] attached to the at least one plasma station and configured to at least partially ventilate both the at least one plasma chamber and the container interior…after the plasma treatment” within the Specification as Figure 7 indicates that the central process gas line 80 appears to be the line that meets the criteria set forth in the limitation rather than the ventilation line 76 which while attached to the at least one plasma chamber is not configured to perform the function set forth. In Claim 17, there is no written description support for the limitation “sterilization medium source” within the Specification. In Claim 20, there is no written description support for the limitation that “a third ventilation line coupled in a fluid-tight manner to the at least one plasma chamber” within the Specification as it appear that the third 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention---z
In Claim 16, it is not clear what the limitation “at least one process gas line configured to provide a process gas to an internal coating to the container interior of the container”.
In Claim 22, it is not clear how “an output wheel” can effect “drying each container” as an output wheel does not typically include a drying function and appears to be a separate function performed by a specific/separate component/structure that is not (or additional to) a mere output wheel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18, 21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Behle (20060150909) in view of Nettesheim (20140102639) or Frost (8268257).
As to Claim 16, Behle (‘909) discloses an apparatus for plasma treatment of containers (see Figures 1-4) comprising: 
at least one plasma station (1) arranged on a plasma wheel (90), each of the at least one plasma station (1) including at least one plasma chamber (15; 17) configured to receive a container (12; 14; 25; 27) with a container interior (22; 24), each of the at least one plasma chamber (15; 17) configured to be at least partially evacuated (via 41, 43, 45; 35, 37, 39), 
wherein the at least one plasma station (1) is configured to provide an internal coating the container interior (22; 24) of the at least one container (25, 27; 12, 14) by means of a plasma treatment (see p. 5 [0081]-[0082]) when the container (25, 27; 12, 14) is positioned inside the at least partially evacuated plasma chamber (1); 
the at least one plasma station (1) having at least one ventilation line (41, 43, 45; 46; 35, 37, 39; 55, 57) for at least partially ventilating both the at least one plasma chamber (15; 17) (via 41, 43, 45; 46) and the container interior (22; 24) of the at least one container (25; 27; 12; 14) (via 35, 37, 39; 55, 57) (see p. 6 [0091]-[0093]) after the plasma treatment, 
wherein the at least one ventilation line (55; 57; 46) provides the container interior (22; 24) of the at least one container (25; 27; 12; 14) with a sterilization medium in the form of gas, vapour or mist (see p. 5 [0082] – line 8, p. 6 [0090] – lines 1-3 and [0094]), and wherein the at 
Behle (‘909) does not appear to specifically teach that the at least one plasma station includes at least one process gas line configured to provide a process gas to the container interior, or that the at least one ventilation line is attached to the at least one plasma station.
It was known in the art before the effective filing date of the claimed invention to provide at least one process gas line and at least one ventilation line that is attached to at least one plasma station in an apparatus for plasma treatment. Nettesheim (‘639) discloses an apparatus (1) for plasma treatment of containers (see Figures 1-2) comprising: 
at least one plasma station (1) including at least one plasma chamber (20) configured to receive a container (50) with a container interior (i.e. within 50 where 51 is located), the at least one plasma chamber (50) configured to be at least partially evacuated (via 60), 
wherein the at least one plasma station (1) includes at least one process gas line (13) configured to provide (via 14) a process gas (P, P2) to the container interior of the container (50) (see Figure 1) , the at least one plasma station (1) configured to perform a plasma treatment when the container (25, 27; 12, 14) is positioned inside the at least partially evacuated plasma chamber (20) (see entire document, particularly p. 1 [0002], pp. 1-2 [0018]-[0022], p. 2 [0031]-[0035]); 
at least one ventilation line (40) attached to the at least one plasma station (1) (see Figure 1) and configured to at least partially ventilating both the at least one plasma chamber (50) (via 52) and the container interior (i.e. within 50) of the container (50) (via 41, 14) and capable to do the same after the plasma treatment (see Figure 1), 

in order to provide plasma treatment of hollow articles/bodies (see entire document, particularly p. 1 [0002], pp. 1-2 [0018]-[0022], p. 2 [0031]-[0035]).
 Frost (‘257) also discloses an apparatus (1) for plasma treatment of containers (2) (see Figures 1-4) comprising: 
at least one plasma station (1) arranged on a plasma wheel (3), each of the at least one plasma station (1) including at least one plasma chamber (4, 5, 6) configured to receive a container (2) with a container interior (i.e. within 2), each of the at least one plasma chamber (4, 5, 6) configured to be at least partially evacuated (via 35, 39), 
wherein the at least one plasma station (1) includes at least one process gas line (48) configured to provide a process gas to the container interior of the container (2) (see Figures 1 and 3); 
at least one ventilation line (47) attached to the at least one plasma station (1) (see Figures 1 and 3), 
wherein the at least one ventilation line (47) provides the container interior (i.e. within 2) of the container (2) with a sterilization medium in the form of gas, vapour or mist (via 46 - see col. 10 lines 12-16), and wherein the at least one ventilation line (47) is connected to a supply (49) for the sterilization medium in the form of gas, vapour or mist (via 46 - see Figures 1 and 3),
in order to introduce the sterilization medium into the container (see Figure 3).

As to Claim 18, Behle (‘909) discloses that the at least one ventilation line (41, 43, 45; 46; 35, 37, 39; 55, 57) includes a first ventilation line (55) for ventilation by means of the sterilization medium, said first ventilation line (55) opening in a fluid-tight manner into a central process gas line (i.e. gas line where 60 is located) and fluid flow therethrough is controlled and/or regulated via a first valve device (60) (see Figures 1A-1B).
As to Claim 21, Behle (‘909) discloses that the apparatus further comprises a suction line (43; 45) opening into the at least one plasma chamber (1) for evacuation by suction of the sterilization medium (see Figure 1A-1B).
As to Claim 24, the sterilization medium in the apparatus of Behle (‘909) is capable of including at least one of hydrogen peroxide and ozone. The limitation of the claim is not given patentable weight as it is directed to a content within the apparatus (see MPEP 2115).
	As to Claim 26, Behle (‘909) discloses that the at least one plasma station (1) is configure to receive at least two containers (25, 27; 12, 14) (see Figures 1A-1B and 4).
Thus, Claims 16, 18, 21, 24, and 26 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Behle (‘909) and Nettesheim (‘639) or Frost (‘257).
	

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behle (20060150909) in view of Nettesheim (20140102639) or Frost (8268257) as applied to claim 16 above, and further in view of Plester (20010042510).
Behle (‘909) and Nettesheim (‘639) or Frost (‘257) are relied upon for disclosure described in the rejection of claim 16 under 35 U.S.C. 103.
Behle (‘909) does not appear to specifically teach that the at least one ventilation line is connected from the at least one plasma chamber to a sterilization device.
It was known in the art before the effective filing date of the claimed invention to provide a sterilization device connected to at least one ventilation line in an apparatus for plasma treatment of containers. Plester (‘510) discloses an apparatus for plasma treatment of containers (see Figures 1-4) comprising: 
at least one plasma station (A, B, C, D) arranged on a plasma wheel (see p. 4 [0042]) , each of the at least one plasma station (A, B, C, D) including at least one plasma chamber (1 – 1a, 1b, 1c, 1d) configured to receive a container (2) with a container interior, each of the at least one plasma chamber (1) configured to be at least partially evacuated (via 20, 22), 
wherein the at least one plasma station (A, B, C, D) is configured to provide an internal coating the container interior of the at least one container (2) by means of a plasma treatment when the container (2) is positioned inside the at least partially evacuated plasma chamber (1); 
the at least one plasma station (A, B, C, D) having at least one ventilation line (conduits where 19/21/23 are located; 18, 20, 22) for at least partially ventilating the at least one plasma chamber (1 – 1a, 1b, 1c, 1d) and the container interior of the at least one container after the plasma treatment, 

wherein the at least one ventilation line (18; 20; 22) is connected with its end facing away from the at least one chamber (1) to a sterilization device (4) (see Figure 1), 
in order to generate a blend of gases as the process gas (see Figure 1, p. 3 [0029] – lines 6-7).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a sterilization device connected to the at least one ventilation line of Behle as modified by Nettesheim or Frost in order to provide a blend of gases as the process gas so as to produce a desired coating as shown by Plester.
Thus, Claim 17 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Behle (‘909), Nettesheim (‘639) or Frost (‘257), and Plester (‘510).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behle (20060150909) in view Nettesheim (20140102639) or Frost (8268257) as applied to claim 16 above, and further in view of Sagona (20140004022).
Behle (‘909) and Nettesheim (‘639) or Frost (‘257) are relied upon for disclosure described in the rejection of claim 16 under 35 U.S.C. 103.
While Behle (‘909) discloses that the at least one ventilation line (41, 43, 45; 46; 35, 37, 39; 55, 57) includes a third ventilation line (46) for ventilation by means of the sterilization medium, said third ventilation line (46) opening in a fluid-tight manner into the at least one 
It was known in the art before the effective filing date of the claimed invention to provide a ventilation line that is open in a fluid-tight manner into a side of a vacuum channel in an apparatus for plasma treatment. Sagona (‘022) discloses an apparatus for plasma treatment of containers (10) (see Figure 2, p. 11 [0232]) comprising: 
at least one plasma station (28) including at least one plasma chamber being a container (10) with a container interior (see Figures 1-2), each of the at least one plasma chamber (10) configured to be at least partially evacuated (via 98, 574, 576), 
wherein the at least one plasma station (28) is configured to provide an internal coating the container interior of the at least one container (10) by means of a plasma treatment (see Figure 2, p. 11 [0232]); 
the at least one plasma station (28) having at least one ventilation line (50, 576) for at least partially ventilating both the at least one plasma chamber in the form of the container interior of the at least one container (10) after the plasma treatment, 
wherein the at least one ventilation line (108) provides the container interior of the at least one container (10) with a sterilization medium in the form of gas, vapour or mist (via 594 and/or 602, and 588), and wherein the at least one ventilation line (108) is connected (via 584, 
wherein the at least one ventilation line (108, 110) includes a second ventilation line (108) for ventilation by means of sterilization medium, said second ventilation line (108) opening in a fluid-tight manner into a second side of a vacuum channel (50) and fluid flow therethrough is controlled and/or regulated via a valve device (584) (see Figure 2),
in order to provide reactants/process gases (see entire document, particularly p. 11 [0225] and [0227]-[0231]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a ventilation line that is open in a fluid-tight manner into a side of a vacuum channel in the apparatus of Behle as modified by Nettesheim or Frost as a known alternate configuration in order to provide reactants/process gases within the container as shown by Sagona (see MPEP §2144.04 (V)(B) and/or (VI)(C)).
Thus, Claims 19-20 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Behle (‘909), Nettesheim (‘639) or Frost (‘257), and Sagona (‘022).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behle (20060150909) in view of Nettesheim (20140102639) or Frost (8268257).
Behle (‘909) and Nettesheim (‘639) or Frost (‘257) are relied upon for disclosure described in the rejection of claim 16 under 35 U.S.C. 103.
While Behle (‘909) discloses that each plasma station (1) includes a gas lance (55; 57) which is selectively inserted into the container interior (22; 24) for at least partially ventilating the container interior (22; 24) (see Figures 1A-1B) where the sleeve (19) is retracted/raised (see .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-26 have been considered but are moot because the new ground of rejection does not rely on the any of the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799